Roberts, J.
The State made out a primd facie case, by evidence, to which the defendant made no objection. The defendant seems to have relied upon rebutting it, by proving the existence of such a state of facts, as would show that he had no real connexion with the transaction, and thereby relieve himself from the apparent connexion. The evidence adduced by him for this purpose, is obscure, meagre, and contradictory. The jury were authorized to conclude, that the primd facie case made against him by the State, was not rebutted or explained away. We do not see any clear ground for concluding that they were wrong in their conclusion. Judgment is affirmed.
Judgment affirmed.